Citation Nr: 1507831	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  11-21 082	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial compensable rating for right knee strain and chondromalacia.

2. Entitlement to an initial compensable rating for left knee strain and chondromalacia.


REPRESENTATION

Appellant represented by:	Stacey Penn Clark, Attorney at Law


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from August 1983 to June 1987 and from May 1992 to July 2008.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2011 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for right knee strain and chondromalacia and for left knee strain and chondromalacia, and assigned 0 percent (non-compensable) disability ratings for each, effective from August 1, 2008.  As will be discussed further below, in January 2015, the Veteran failed to report for a videoconference hearing, before a member of the Board, at the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a substantive appeal (VA Form 9) filed in March 2014, the Veteran indicated he wanted a Board hearing at the RO.  In August 2014, the RO advised him that he would be placed on a list of persons wanting a Travel Board hearing, but that if he did not want to wait for such a hearing, he could request a live videoconference hearing before the Board.  In September 2014, the Veteran responded that he wanted a videoconference hearing.  In a letter dated December 4, 2014, he was advised that a videoconference hearing was scheduled for January 7, 2015, and a week later, the Veteran confirmed that he would attend the hearing.  

Received from his representative, however, was a letter dated December 17, 2014, requesting that the hearing scheduled in January 2015 be postponed/rescheduled, because the representative had not received "a copy of or access to" the Veteran's claims folder and because it had "come to [their] attention that there were material and relevant treatment records missing from the file that are important to the determinations in this matter."  The record reflects that on December 24, 2014, the VA Records Management Center (RMC) sent letters to the Veteran's representative advising that their privacy act request had been received, and that they were being sent a CD with a copy of the Veteran's VA claims folder on it.  

It appears that the representative's letter requesting a postponement of the hearing was sent to the attention of the Travel Board Coordinator of the VA Evidence Intake Center in Newnan, GA, as opposed to the office that notified the Veteran of his hearing date (the Veterans Service Center Manager, attn.: Travel Board Hearing, at the RO in Decatur, GA).  Thus, the January 2015 was not postponed or rescheduled, and there is a notation in the claims folder that the Veteran failed to report for the hearing.  In light of the foregoing, and to afford the Veteran every consideration, he should be provided another opportunity to report for a hearing.  

Additionally, it appears that the Veteran has an outstanding request to the RMC for military records, apparently in reference to missing service records from his first period of service.  It is unclear if the Veteran's representative is referring to these missing service records, or to records pertaining to treatment for the Veteran's knees.  Thus, on remand, clarification of the representative's statement that there were "material and relevant treatment records missing from the file that are important to the determinations in this matter" should be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran clarify whether he wishes to testify at a videoconference hearing at the RO before a Veteran's Law Judge.  If he does, schedule him for such hearing at the earliest opportunity, and notify him of the date, time, and location of his hearing. 

2. Request that the Veteran's representative clarify what records may be missing (as noted in their letter dated December 17, 2014).  If these are treatment records, with any assistance needed from the Veteran, obtain complete and current treatment records, pertaining to his knees, and associate any such records with the claims folder.  Negative replies should be requested. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

